                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


BECKY MCBETH,

                       Plaintiff,

               v.                                              Case No. 19-C-544

ANDREW SAUL,
Commissioner for Social Security,

                       Defendant.


                                              ORDER


       Plaintiff’s counsel approached Defendant’s counsel in an attempt to settle attorney fees

under the Equal Access to Justice Act (EAJA). Plaintiff’s counsel logged 19.65 hours of attorney

time and zero hours of paralegal time. The parties have since reached agreement and have

submitted a Stipulated Motion to an Award of Attorney Fees. Based upon the foregoing Stipulated

Motion, the court finds that the fees incurred are both reasonable and necessary and qualify under

the EAJA.

       IT IS HEREBY ORDERED that an award of attorney fees in the sum of $3,878.71 (three

thousand eight hundred and seventy-eight dollars and seventy-one cents) shall be paid by

Defendant in full satisfaction and settlement of any and all claims Plaintiff may have pursuant to

the EAJA. These fees are awarded to Plaintiff and not her attorney and can be used as offset to

satisfy pre-existing debts that the litigant owes the United States under Astrue v. Ratliff, 130 S. Ct.

2521, 177 L. Ed 2d 9 (2010). If counsel for the parties verify that Plaintiff owes no pre-existing




         Case 2:19-cv-00544-WCG Filed 12/23/20 Page 1 of 2 Document 26
debt subject to offset, Defendant shall direct that the award be made payable to Plaintiff’s attorney

pursuant to the EAJA assignment duly signed by Plaintiff and counsel.

       Dated at Green Bay, Wisconsin this 23rd day of December, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




                                                 2

         Case 2:19-cv-00544-WCG Filed 12/23/20 Page 2 of 2 Document 26
